DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/28/2022.	
3.	Claims 1, 2, 4-7, 9-10, 25-30 are pending. Claims 1, 2, 4-7, 9-10 are under examination on the merits. Claims 1, 9-10 are amended. Claims 8, 16 are cancelled. Claims 3, 11-15, 17-24 are previously cancelled. Claims 25-30 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive, thus claims 1-2, 4-7, 9-10 stand rejected as set forth in Office action dated 04/29/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “”464”). 

	Regarding claims 1,4-5: “464 teaches a functional laminated spectacle lens (Page 2, [0031]) comprising at least one functional layer, wherein the functional layer is made of a material obtained by incorporating a functional pigment into an acrylic urethane resin which comprises, as a main component, an acrylic polyol containing 4-hydroxybutyl acrylate, and, as a curable component, a polyisocyanate, wherein the functional pigment is one of a copper tetraazaporphyrin compound (Page 4, [0053]), a photochromic compound, and an infrared-absorbing pigment (Page 5, [0081, Example 1, Table below). “464 teaches examples of the UV-absorbing pigment include the compounds such as 2-hydroxy-4-n-octoxybenzophenone or its derivative (Page 4, [0058]-[0061]). In the case of using these UV absorbers, it is preferred to select one capable of absorbing all types of UV light including UV-A (315 to 400 nm) having a long wavelength, UV-B (280 to 315 nm) having a short wavelength, and UV-C (100.about.280 nm) having a wavelength shorter than that of UV-B be absorbed (Page 4, [0062]). ‘464 does not expressly teach the combination of photochromic dye with tetraaza porphyrin compound, and further is silent regarding in which a transmittance at 23°C after irradiation using a xenon lamp at an illuminance of 50,000 lux for 15 minutes satisfies the following conditions; (1) a transmittance at 550 nm is 25% or less (2) a transmittance a at 550 nm is larger than a minimum transmittance b between 575 nm and 600 nm, and a difference between the transmittance a and the transmittance b is 5% or more (3) there are one or more points of inflection in a transmittance curve from 550 nm to 600 nm,

    PNG
    media_image1.png
    138
    340
    media_image1.png
    Greyscale

	However, “464 teaches a spirooxazine photochromic compound (PSP-33; manufactured by Yamada Kagaku Co., Ltd.) is used as the functional pigment instead of the tetraazaporphyrin compound, to produce a functional laminated spectacle lens in Example 2 (Page 5, [0085]) with benefit of providing to obtain functional laminated spectacle lens, the migration of the photochromic compound from the functional layer in contact with the adhesive agent into the adhesive agent is prevented, wherein the laminated lens exhibited stable photochromic properties without unevenness (Page 5, [0086]). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
	Pertaining to claim 1, since “464 teaches identical or substantially identical a photochromic lens consisting of: a tetraazaporphyrin compound, a photochromic dye, at least one resin selected from the group consisting polyurethane, and at least one selected from the group consisting of an ultraviolet absorber as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. light transmittance, would be expected to be the same as claimed (i.e., a transmittance at 23°C after irradiation using a xenon lamp at an illuminance of 50,000 lux for 15 minutes satisfies the following conditions; (1) a transmittance at 550 nm is 25% or less (2) a transmittance a at 550 nm is larger than a minimum transmittance b between 575 nm and 600 nm, and a difference between the transmittance a and the transmittance b is 5% or more (3) there are one or more points of inflection in a transmittance curve from 550 nm to 600 nm). If there is any difference between the product of “464 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 2: The disclosure of “464 is adequately set forth in paragraph above and is incorporated herein by reference. “464 does not expressly teach a luminous transmittance at the time of decoloration is 70% or more.
However, since “464 teaches identical or substantially identical a photochromic lens consisting of: a tetraazaporphyrin compound, a photochromic dye, at least one resin selected from the group consisting polyurethane, and at least one selected from the group consisting of an ultraviolet absorber as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. luminous transmittance, would be expected to be the same as claimed (i.e., a luminous transmittance at the time of decoloration is 70% or more). If there is any difference between the product of “464 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the Examiner has sufficiently shown that the combined prior art teachings render obvious the film recited in claim 1 and therefore the two compositions of prior art would produce products with similar characteristics.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “”464”) as applied to claim 1 above, and further in view of  Berry et al. (US Pub. No. 2006/0228558 A1, hereinafter “”558”)  or Hui Yu (US Pub. No. 2016/0077241 A1, hereinafter “”241”). 

Regarding claim 2: The disclosure of “464 is adequately set forth in paragraph 7 above and is incorporated herein by reference. This rejection is applied in the interest of advancing prosecution in the event it can be shown that “464 does not expressly teach the photochromic lens, a luminous transmittance at the time of decoloration is 70% or more. 
However, “558 teaches an optical layered material with luminous transmittance at the time of decoloration is 70% or more (Page 2, [[0017], Table 1) with benefit of providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The resultant transparent layered material has excellent solvent, resistance and cleanability, is scratch resistant, and is transparent enough for use in interior applications in the aerospace industry (Page 1, [0004]; Page 1, [0007]). 
	Alternatively, “241 teaches a method for dyeing substrates or films to obtain tinted substrates or articles, for example tinted optical or  ophthalmic lenses (Page 1, [0001]). The method provides tinted substrates in a short time and achieves a higher tinting intensity with good uniformity (page 4, [0068]), wherein the method enables tinting substrates to be provided of  different luminous transmittance depending mainly on different tinting times and dye solutions of different dye concentration (Page 4, [0069]) with benefit of providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field (Page 1, [0001]).
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “464, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “558 , and would have been motivated to do so with reasonable expectation that this would result in providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The resultant transparent layered material has excellent solvent, resistance and cleanability, is scratch resistant, and is transparent enough for use in interior applications in the aerospace industry as suggested “558 (Page 1, [0004]; Page 1, [0007]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “464, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “241 , and would have been motivated to do so with reasonable expectation that this would result in providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field as suggested “241 (Page 1, [0001]).

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “”464”) as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2017/000 2176 A1, hereinafter “”176”).

Regarding claim 6: The disclosure of “464 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “464 does not expressly teach the photochromic lens further comprising: a photochromic dye represented by General Formula (a) or General Formula (b), wherein PC and PC' each represent any one of General Formulas (c) to (f).
	However, “176 teaches a polymerizable composition for optical materials (Page 1, [0021]) includes a polyisocyanate compound (A) (Page 1, [0022]), a polyol compound (B) represented by the General Formula (1) having a number average molecular weight of 100 or more (Page 1, [0023]), a di- or higher functional active hydrogen compound (C) (here, the 
compound (B) is excluded) (Page 1, [0024]), and a photochromic compound (D) (Page 1, [0025]), wherein the photochromic compound (D) is represented by the General Formula (5) (Page 3, [0056]; Page 10, [0198]) or a photochromic dye represented by General Formula (a) or General Formula (b) as set forth (Page 11, [0215]) with benefit of providing the polymerizable composition for optical materials, it is possible to obtain a polyurethane-based optical material or a polythiourethane-based optical material including a photochromic compound, which exhibits excellent photochromic property without causing deterioration in property of the photochromic compound, and is also excellent in physical properties such as mechanical strength (Page 4, [0099]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “464, so as to include a photochromic dye represented by General Formula (a) or General Formula (b), wherein PC and PC' each represent any one of General Formulas (c) to (f), and  poly(thio)urethane, wherein the poly(thio)urethane contains a structural unit derived from a polyisocyanate compound (a), a structural unit derived from a polyol compound (b) having a number average molecular weight of 100 or more, and a structural unit derived from a bifunctional or higher functional active hydrogen compound (c) with the proviso that the compound (b) is excluded as taught by “176, and would have been motivated to do so with reasonable expectation that this would result in providing the polymerizable composition for optical materials, it is possible to obtain a polyurethane-based optical material or a polythiourethane-based optical material including a photochromic compound, which exhibits excellent photochromic property without causing deterioration in property of the photochromic compound, and is also excellent in physical properties such as mechanical strength as suggested by “176 (Page 4, [0099]). 

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “”464”) as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2014/0198296 A1, hereinafter “”296”).

Regarding claim 9: The disclosure of “464 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “464 does not expressly teach the poly(meth) acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv).  
	However, “296 teaches a photochromic lens for eye glasses (Page 1, [0001]), which is produced by polymerizing a polymerizable composition prepared by dissolving a  photochromic compound into a monomer mixture comprising a first radically polymerizable monomer represented by general formula (I) (Page 2, [0020]), a second radically polymerizable monomer represented by general formula (II) (Page 2, [Page 2, [0020]) and divinylbenzene that has a purity of 50% or more and contains a divinylbenzene component and an ethylvinylbenzene component at a total content of 90% or more (Page 2, [0020]-[0021]) with benefit of providing 
a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced. (Page 1, [0018]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by ‘464, so as to include the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv) as taught by ‘296, and would have been motivated to do so with reasonable expectation that this would result in providing a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced as suggested by ‘296 (Page 1, [0018]). 

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “”464”) as applied to claim 1 above, and further in view of Kumar et al.  (US Pat. No. 5,658,500, hereinafter “”500”).

Regarding claim 10: The disclosure of “464 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “464 does not expressly teach the photochromic lens contains a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate, and wherein the mixture contains a structural unit (a) derived from an allyl carbonate compound (A) which is represented by General Formula (11) and contains two or more allyloxycarbonyl groups, and a structural unit (b) derived from a (meth)acrylate compound (B) which is represented by General Formula (12) and contains two or more (meth)acryl groups, and the structural unit (a) is contained in an amount of 5% by weight to 30% by weight and the structural unit (b) is contained in an amount of 70% by weight to 95% by weight, with respect to a total of 100% by weight of the structural unit (a) and the structural unit (b).  
However, “500 teaches the photochromic lens contains a mixture comprised of the polyallyl carbonate such as CR-39 and the poly(meth)acrylate such as Plexiglas (Col. 15, lines 54-67 to Col. 16, lines 24) with benefit of providing transparent copolymers and blends of transparent polymers which are suitable as host materials (Col. 15, lines 53-54)
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by ‘464, so as to include a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate as taught by ‘500, and would have been motivated to do so with reasonable expectation that this would result in providing transparent copolymers and blends of transparent polymers which are suitable as host materials (Col. 15, lines 53-54). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of (A) and (B), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

12.	Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) in view of Tamura et al. (US Pub. No. 2012/0188503 A1, hereinafter “”503”).

	Regarding claims 1,4-5: “105 teaches a photochromic lens (Page 2, [0017]) consisting of  a photochromic dye (Page 1, [0014], Fig. 7; Page 2, [0030]), and at least one resin selected from the group consisting of polyallyl carbonate (CR39), in which a transmittance at 23°C after irradiation using a xenon lamp at an illuminance of 50,000 lux for 15 minutes satisfies the following conditions; (1)  a transmittance at 550 nm is 25% or less, (2) a transmittance a at 550 nm is larger than a minimum transmittance b between 575 nm and 600 nm, and a difference between the transmittance a and the transmittance b is 5% or more, (3)  there are one or more points of inflection in a transmittance curve from 550 nm to 600 nm (Page 5, [0051], Fig. 3).“105 does not expressly teach a tetraazaporphyrin compound represented by General Formula (1a), and at least one selected from the group consisting of an ultraviolet absorber, wherein the ultraviolet absorber is at least one selected from the group consisting of a benzophenone- based ultraviolet absorber.
	However, “503 teaches a lens made of an allyl diglycol carbonate resin (Page 1, [0017]) containing tetraazaporphyrin compound of chemical  formula 2 (Page 3, [0042]) as a coloring agent can be a lens made of a resin provided with sufficiently exhibited properties of the tetraazaporphyrin compound as an organic coloring agent and a sufficient absorbance (same as transmittance) of the main absorption peak of visible light spectral transmittance in a wavelength range of 565 nm to 605 nm (Page 3, [0045]), and an ultraviolet absorber, wherein the ultraviolet absorber is at least one selected from the group consisting of a benzophenone- based ultraviolet absorber (Page 3, [0047]-[0051]) with benefit of providing a plastic lens for eye glasses by using diethylene glycol bisallyl carbonate as a lens material, which is a plastic lens having a main absorption peak between 565 nm to 605 nm in a visible light absorption spectroscopic spectrum by mixing a coloring agent containing an azaporphyrin compound and durable for use for eyeglasses and polarized eyeglasses based on good antiglare and visibility properties due to the coloring agent (Page 1,[0016]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include tetraazaporphyrin compound represented by General Formula (1a), and at least one selected from the group consisting of an ultraviolet absorber, wherein the ultraviolet absorber is at least one selected from the group consisting of a benzophenone- based ultraviolet absorber as taught by “503 , and would have been motivated to do so with reasonable expectation that this would result in providing a lens made of a resin provided with sufficiently exhibited properties of the tetraazaporphyrin compound as an organic coloring agent and a sufficient absorbance (same as transmittance) of the main absorption peak of visible light spectral transmittance in a wavelength range of 565 nm to 605 nm by mixing a coloring agent containing an azaporphyrin compound and durable for use for eyeglasses and polarized eyeglasses based on good antiglare and visibility properties due to the coloring agent as suggested “503 (Page 3, [0045]). 

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) in view of Tamura et al. (US Pub. No. 2012/018 8503 A1, hereinafter “”503”) as applied to claim 1 above, and further in view of  Berry et al. (US Pub. No. 2006/0228558 A1, hereinafter “”558”) or Hui Yu (US Pub. No. 2016/0077241 A1, hereinafter “”241”). 

Regarding claim 2: The disclosure of “105 in view of “503 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 in view of “503 does not expressly teach the photochromic lens, a luminous transmittance at the time of decoloration is 70% or more. 
However, “558 teaches an optical layered material with luminous transmittance at the time of decoloration is 70% or more (Page 2, [[0017], Table 1) with benefit of providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The resultant transparent layered material has excellent solvent, resistance and cleanability, is scratch resistant, and is transparent enough for use in interior applications in the aerospace industry (Page 1, [0004]; Page 1, [0007]). 
	Alternatively, “241 teaches a method for dyeing substrates or films to obtain tinted substrates or articles, for example tinted optical or  ophthalmic lenses (Page 1, [0001]). The method provides tinted substrates in a short time and achieves a higher tinting intensity with good uniformity (page 4, [0068]), wherein the method enables tinting substrates to be provided of  different luminous transmittance depending mainly on different tinting times and dye solutions of different dye concentration (Page 4, [0069]) with benefit of providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field (Page 1, [0001]).
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “558 , and would have been motivated to do so with reasonable expectation that this would result in providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The resultant transparent layered material has excellent solvent, resistance and cleanability, is scratch resistant, and is transparent enough for use in interior applications in the aerospace industry as suggested “558 (Page 1, [0004]; Page 1, [0007]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “241 , and would have been motivated to do so with reasonable expectation that this would result in providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field as suggested “241 (Page 1, [0001]).

14.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “”105”) in view of Tamura et al. (US Pub. No. 2012/018 8503 A1, hereinafter “’503”) as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2017/0002176 A1, hereinafter “’176”).

Regarding claims 6-7: The disclosure of “105 in view of “503 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 in view of “503 does not expressly teach the photochromic lens further comprising: a photochromic dye represented by General Formula (a) or General Formula (b), wherein PC and PC' each represent any one of General Formulas (c) to (f), and  poly(thio)urethane, wherein the poly(thio)urethane contains a structural unit derived from a polyisocyanate compound (a), a structural unit derived from a polyol compound (b) having a number average molecular weight of 100 or more, and a structural unit derived from a bifunctional or higher functional active hydrogen compound (c) with the proviso that the compound (b) is excluded. 
	However, “176 teaches a polymerizable composition for optical materials (Page 1, [0021]) includes a polyisocyanate compound (A) (Page 1, [0022]), a polyol compound (B) represented by the General Formula (1) having a number average molecular weight of 100 or more (Page 1, [0023]), a di- or higher functional active hydrogen compound (C) (here, the 
compound (B) is excluded) (Page 1, [0024]), and a photochromic compound (D) (Page 1, [0025]), wherein the photochromic compound (D) is represented by the General Formula (5) (Page 3, [0056]; Page 10, [0198]) or a photochromic dye represented by General Formula (a) or General Formula (b) as set forth (Page 11, [0215]) with benefit of providing the polymerizable composition for optical materials, it is possible to obtain a polyurethane-based optical material or a polythiourethane-based optical material including a photochromic compound, which exhibits excellent photochromic property without causing deterioration in property of the photochromic compound, and is also excellent in physical properties such as mechanical strength (Page 4, [0099]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include a photochromic dye represented by General Formula (a) or General Formula (b), wherein PC and PC' each represent any one of General Formulas (c) to (f), and  poly(thio)urethane, wherein the poly(thio)urethane contains a structural unit derived from a polyisocyanate compound (a), a structural unit derived from a polyol compound (b) having a number average molecular weight of 100 or more, and a structural unit derived from a bifunctional or higher functional active hydrogen compound (c) with the proviso that the compound (b) is excluded as taught by “176, and would have been motivated to do so with reasonable expectation that this would result in providing the polymerizable composition for optical materials, it is possible to obtain a polyurethane-based optical material or a polythiourethane-based optical material including a photochromic compound, which exhibits excellent photochromic property without causing deterioration in property of the photochromic compound, and is also excellent in physical properties such as mechanical strength as suggested by “176 (Page 4, [0099]). 

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “’105”) in view of Tamura et al. (US Pub. No. 2012/018 8503 A1, hereinafter “’503”)  as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2014/0198296 A1, hereinafter “’296”).

Regarding claim 9: The disclosure of “105 in view of “503 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 in view of “503 does not expressly teach the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv).  
	However, “296 teaches a photochromic lens for eye glasses (Page 1, [0001]), which is produced by polymerizing a polymerizable composition prepared by dissolving a  photochromic compound into a monomer mixture comprising a first radically polymerizable monomer represented by general formula (I) (Page 2, [0020]), a second radically polymerizable monomer represented by general formula (II) (Page 2, [Page 2, [0020]) and divinylbenzene that has a purity of 50% or more and contains a divinylbenzene component and an ethylvinylbenzene component at a total content of 90% or more (Page 2, [0020]-[0021]) with benefit of providing 
a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced. (Page 1, [0018]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv) as taught by “296, and would have been motivated to do so with reasonable expectation that this would result in providing a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced as suggested by “296 (Page 1, [0018]). 

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gallas et al. (US Pub. No. 2010/0123105 A1, hereinafter “’105”) in view of Tamura et al. (US Pub. No. 2012/018 8503 A1, hereinafter “’503”) as applied to claim 1 above, and further in view of Kumar et al.  (US Pat. No. 5,658,500, hereinafter “’500”).
Regarding claim 10: The disclosure of “105 in view of “503 is adequately set forth in paragraph 12 above and is incorporated herein by reference. “105 in view of “503 does not expressly teach the photochromic lens contains a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate, and wherein the mixture contains a structural unit (a) derived from an allyl carbonate compound (A) which is represented by General Formula (11) and contains two or more allyloxycarbonyl groups, and a structural unit (b) derived from a (meth)acrylate compound (B) which is represented by General Formula (12) and contains two or more (meth)acryl groups, and the structural unit (a) is contained in an amount of 5% by weight to 30% by weight and the structural unit (b) is contained in an amount of 70% by weight to 95% by weight, with respect to a total of 100% by weight of the structural unit (a) and the structural unit (b).  
However, “500 teaches the photochromic lens contains a mixture comprised of the polyallyl carbonate such as CR-39 and the poly(meth)acrylate such as Plexiglas (Col. 15, lines 54-67 to Col. 16, lines 24) with benefit of providing transparent copolymers and blends of transparent polymers which are suitable as host materials (Col. 15, lines 53-54).
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate as taught by “500, and would have been motivated to do so with reasonable expectation that this would result in providing transparent copolymers and blends of transparent polymers which are suitable as host materials as suggested by “500 (Col. 15, lines 53-54). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of (A) and (B), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

17.	Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichiro Kadowaki (US  Pub. No. 2017/000 2176 A1, hereinafter “”176”) in view of Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “”464”) or Tamura et al. (US Pub. No. 2012/0188503 A1, hereinafter “”503”).

	Regarding claims 1,4-7: “176 teaches a polymerizable composition for optical materials (Page 1, [0021]) such a photochromic lens (Page 4, [0097]-[0098]) consisting of  a polyisocyanate compound (A) (Page 1, [0022]; Page 4, [0102])), a polyol compound (B) represented by the General Formula (1) having a number average molecular weight of 100 or more (Page 1, [0023]; [0102]-[0103]), a di- or higher functional active hydrogen compound (C) (here, the compound (B) is excluded) (Page 1, [0024]; [Page 4, [0104]), and a photochromic compound (D) (Page 1, [0025]; Page 4 [0105]), wherein the photochromic compound (D) is represented by the General Formula (5) (Page 3, [0056]; Page 10, [0198]) or a photochromic dye represented by General Formula (a) or General Formula (b) as set forth (Page 11, [0215]). “176 does not expressly teach tetraazaporphyrin compound  represented by General Formula (1), and at least one selected from the group consisting of an ultraviolet absorber, wherein the ultraviolet absorber is at least one selected from the group consisting of a benzophenone- based ultraviolet absorber in which a transmittance at 23°C after irradiation using a xenon lamp at an illuminance of 50,000 lux for 15 minutes satisfies the following conditions; (1) a transmittance at 550 nm is 25% or less (2) a transmittance a at 550 nm is larger than a minimum transmittance b between 575 nm and 600 nm, and a difference between the transmittance a and the transmittance b is 5% or more (3) there are one or more points of inflection in a transmittance curve from 550 nm to 600 nm.
However, “464 teaches a functional laminated spectacle lens (Page 2, [0031]) comprising at least one functional layer, wherein the functional layer is made of a material obtained by incorporating a functional pigment into an acrylic urethane resin which comprises, as a main component, an acrylic polyol containing 4-hydroxybutyl acrylate, and, as a curable component, a polyisocyanate, wherein the functional pigment is one of a copper tetraazaporphyrin compound (Page 4, [0053]), a photochromic compound, and an infrared-absorbing pigment (Page 5, [0081, Example 1, Table below). ’464 teaches examples of the UV-absorbing pigment include the compounds such as 2-hydroxy-4-n-octoxybenzophenone or its derivative (Page 4, [0058]-[0061]). In the case of using these UV absorbers, it is preferred to select one capable of absorbing all types of UV light including UV-A (315 to 400 nm) having a long wavelength, UV-B (280 to 315 nm) having a short wavelength, and UV-C (100~280 nm) having a wavelength shorter than that of UV-B be absorbed (Page 4, [0062])  with benefit of providing the advantages of: allowing the required functional pigment to be reliably maintained in the thus formed cured resin layer, which is a functional layer, by a three-dimensional network structure; preventing the migration of the functional pigment to an adjacent resin monomer-containing layer; and making the functional pigment less susceptible to the effect of an organic peroxide contained in the resin (Page 2, [0030]). 
	Alternatively, “503 teaches a lens made of an allyl diglycol carbonate resin (Page 1, [0017]) containing tetraazaporphyrin compound of chemical  formula 2 (Page 3, [0042]) as a coloring agent can be a lens made of a resin provided with sufficiently exhibited properties of the tetraazaporphyrin compound as an organic coloring agent and a sufficient absorbance (same as transmittance) of the main absorption peak of visible light spectral transmittance in a wavelength range of 565 nm to 605 nm (Page 3, [0045]), and an ultraviolet absorber, wherein the ultraviolet absorber is at least one selected from the group consisting of a benzophenone- based ultraviolet absorber (Page 3, [0047]-[0051]) with benefit of providing a plastic lens for eye glasses by using diethylene glycol bisallyl carbonate as a lens material, which is a plastic lens having a main absorption peak between 565 nm to 605 nm in a visible light absorption spectroscopic spectrum by mixing a coloring agent containing an azaporphyrin compound and durable for use for eyeglasses and polarized eyeglasses based on good antiglare and visibility properties due to the coloring agent (Page 1,[0016]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “176, so as to include a tetraazaporphyrin compound represented by General Formula (1) as taught by ‘464, and would have been motivated to do so with reasonable expectation that this would result in the advantages of: allowing the required functional pigment to be reliably maintained in the thus formed cured resin layer, which is a functional layer, by a three-dimensional network structure; preventing the migration of the functional pigment to an adjacent resin monomer-containing layer; and making the functional pigment less susceptible to the effect of an organic peroxide contained in the resin as suggested by “464 (Page 2, [0030]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “176, so as to include tetraazaporphyrin compound represented by General Formula (1a), and at least one selected from the group consisting of an ultraviolet absorber, wherein the ultraviolet absorber is at least one selected from the group consisting of a benzophenone- based ultraviolet absorber as taught by “503 , and would have been motivated to do so with reasonable expectation that this would result in providing a lens made of a resin provided with sufficiently exhibited properties of the tetraazaporphyrin compound as an organic coloring agent and a sufficient absorbance (same as transmittance) of the main absorption peak of visible light spectral transmittance in a wavelength range of 565 nm to 605 nm by mixing a coloring agent containing an azaporphyrin compound and durable for use for eyeglasses and polarized eyeglasses based on good antiglare and visibility properties due to the coloring agent as suggested “503 (Page 3, [0045]). 

Pertaining to claim 1, since the combination of “176 in view of ‘‘464 teaches identical or substantially identical a photochromic lens consisting of: a tetraazaporphyrin compound, a photochromic dye, at least one resin selected from the group consisting polyurethane, and at least one selected from the group consisting of an ultraviolet absorber as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. light transmittance, would be expected to be the same as claimed (i.e., a transmittance at 23°C after irradiation using a xenon lamp at an illuminance of 50,000 lux for 15 minutes satisfies the following conditions; (1) a transmittance at 550 nm is 25% or less (2) a transmittance a at 550 nm is larger than a minimum transmittance b between 575 nm and 600 nm, and a difference between the transmittance a and the transmittance b is 5% or more (3) there are one or more points of inflection in a transmittance curve from 550 nm to 600 nm). If there is any difference between the product of “176 in view of “464 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

18.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shinichiro Kadowaki (US Pub.No. 2017/000 2176 A1, hereinafter “”176”) in view of Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “”464”) or Tamura et al. (US Pub. No. 2012/0188503 A1, hereinafter “”503”) as applied to claim 1 above, and further in view of  Berry et al. (US Pub. No. 2006/0228558 A1, hereinafter “”558”)  or Hui Yu (US Pub. No. 2016/0077241 A1, hereinafter “”241”). 

Regarding claim 2: The disclosure of “176 in view of ”464 or “503 is adequately set forth in paragraph 17 above and is incorporated herein by reference. This rejection is applied in the interest of advancing prosecution in the event it can be shown that “176 in view of “464 or “503 does not expressly teach the photochromic lens, a luminous transmittance at the time of decoloration is 70% or more. 
However, “558 teaches an optical layered material with luminous transmittance at the time of decoloration is 70% or more (Page 2, [[0017], Table 1) with benefit of providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The resultant transparent layered material has excellent solvent, resistance and cleanability, is scratch resistant, and is transparent enough for use in interior applications in the aerospace industry (Page 1, [0004]; Page 1, [0007]). 
	Alternatively, “241 teaches a method for dyeing substrates or films to obtain tinted substrates or articles, for example tinted optical or  ophthalmic lenses (Page 1, [0001]). The method provides tinted substrates in a short time and achieves a higher tinting intensity with good uniformity (page 4, [0068]), wherein the method enables tinting substrates to be provided of  different luminous transmittance depending mainly on different tinting times and dye solutions of different dye concentration (Page 4, [0069]) with benefit of providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field (Page 1, [0001]).
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “176, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “558 , and would have been motivated to do so with reasonable expectation that this would result in providing a layered material for use in transparent, flame resistant components couples a thin, fire resistant outer polymeric film to a thicker, transparent inner polymeric material.  The resultant transparent layered material has excellent solvent, resistance and cleanability, is scratch resistant, and is transparent enough for use in interior applications in the aerospace industry as suggested “558 (Page 1, [0004]; Page 1, [0007]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “176, so as to include the material with a luminous transmittance at the time of decoloration is 70% or more as taught by “241 , and would have been motivated to do so with reasonable expectation that this would result in providing tinting lenses for the ophthalmic industry with the high transparency, low haze and mechanical properties necessary in this optical field as suggested “241 (Page 1, [0001]).

19.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinichiro Kadowaki (US Pub. No.2017/000 2176 A1, hereinafter “”176”) in view of Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “’464”) or Tamura et al. (US Pub. No. 2012/0188503 A1, hereinafter “”503”) as applied to claim 1 above, and further in view of Shinichiro Kadowaki (US  Pub. No. 2014/0198296 A1, hereinafter “”296”).

Regarding claim 9: The disclosure of “176 in view of ”464 or “503 is adequately set forth in paragraph 17 above and is incorporated herein by reference. “176 in view of “464 or “503 does not expressly teach the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv).  
	However, “296 teaches a photochromic lens for eye glasses (Page 1, [0001]), which is produced by polymerizing a polymerizable composition prepared by dissolving a  photochromic compound into a monomer mixture comprising a first radically polymerizable monomer represented by general formula (I) (Page 2, [0020]), a second radically polymerizable monomer represented by general formula (II) (Page 2, [Page 2, [0020]) and divinylbenzene that has a purity of 50% or more and contains a divinylbenzene component and an ethylvinylbenzene component at a total content of 90% or more (Page 2, [0020]-[0021]) with benefit of providing 
a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced. (Page 1, [0018]). 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “176, so as to include the poly(meth)acrylate contains structural units derived from at least two kinds selected from compounds represented by General formulas (i), (ii), (iii), and (iv) as taught by “296, and would have been motivated to do so with reasonable expectation that this would result in providing a photochromic lens for eye glasses, which has a high refractive index and excellent light-controlling properties and has such a constitution that the weight and thickness of the lens can be reduced as suggested by “296 (Page 1, [0018]). 

20.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinichiro Kadowaki (US Pub. No.2017/000 2176 A1, hereinafter “”176”) in view of Tamura et al. (WO 2016/006478, equivalent to US Pub. No. 2017/0153464 A1, hereinafter “”464”) or Tamura et al. (US Pub. No. 2012/0188503 A1, hereinafter “”503”) as applied to claim 1 above, and further in view of Kumar et al.  (US Pat. No. 5,658,500, hereinafter “’500”).

Regarding claim 10: The disclosure of “176 in view of ”464 or “503 is adequately set forth in paragraph 17 above and is incorporated herein by reference. “176 in view of “464 or “503 does not expressly teach the photochromic lens contains a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate, and wherein the mixture contains a structural unit (a) derived from an allyl carbonate compound (A) which is represented by General Formula (11) and contains two or more allyloxycarbonyl groups, and a structural unit (b) derived from a (meth)acrylate compound (B) which is represented by General Formula (12) and contains two or more (meth)acryl groups, and the structural unit (a) is contained in an amount of 5% by weight to 30% by weight and the structural unit (b) is contained in an amount of 70% by weight to 95% by weight, with respect to a total of 100% by weight of the structural unit (a) and the structural unit (b).  
However, “500 teaches the photochromic lens contains a mixture comprised of the polyallyl carbonate such as CR-39 and the poly(meth)acrylate such as Plexiglas (Col. 15, lines 54-67 to Col. 16, lines 24) with benefit of providing transparent copolymers and blends of transparent polymers which are suitable as host materials (Col. 15, lines 53-54).
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic lens composition by “105, so as to include a mixture comprised of the polyallyl carbonate and the poly(meth)acrylate as taught by “500, and would have been motivated to do so with reasonable expectation that this would result in providing transparent copolymers and blends of transparent polymers which are suitable as host materials as suggested by “500 (Col. 15, lines 53-54). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of (A) and (B), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Response to Arguments
21.	Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that “464 teaches an acrylic urethane resin, while the poly(thio)urethane recited in claim 1 of the present application does not contain a structural unit derived from an "acrylic polyol," which is required in Tamura “464.
	The Examiner respectfully disagrees. The recited claim 1 requires at least one resin selected from poly(thio)urethane. The poly(thio)urethane resin is interpreted as either poly thiourethane or polyurethane. “464 teaches a functional laminated spectacle lens (Page 2, [0031]) comprising at least one functional layer, wherein the functional layer is made of a material obtained by incorporating a functional pigment into an acrylic urethane resin which comprises, as a main component, an acrylic polyol containing 4-hydroxybutyl acrylate, and, as a curable component, a polyisocyanate, wherein the functional pigment is one of a copper tetraazaporphyrin compound (Page 4, [0053]), a photochromic compound, and an infrared-absorbing pigment (Page 5, [0081, Example 1). Thus, “464 does not requires the structural unit derived  from poly(thio)urethane recited in claim 1.  
	Furthermore, the Applicant's argument is render moot in view of a newly cited rejection under 35 U.S.C. 103 as being unpatentable over ”176” in view of ”464 or ”503. “176 teaches a polymerizable composition for optical materials (Page 1, [0021]) such a photochromic lens (Page 4, [0097]-[0098]) consisting of  a polyisocyanate compound (A) (Page 1, [0022]; Page 4, [0102])), a polyol compound (B) represented by the General Formula (1) having a number average molecular weight of 100 or more (Page 1, [0023]; [0102]-[0103]), a di- or higher functional active hydrogen compound (C) (here, the compound (B) is excluded) (Page 1, [0024]; [Page 4, [0104]), and a photochromic compound (D) (Page 1, [0025]; Page 4 [0105]), wherein the photochromic compound (D) is represented by the General Formula (5) (Page 3, [0056]; Page 10, [0198]) or a photochromic dye represented by General Formula (a) or General Formula (b) as set forth (Page 11, [0215]).

In response to the Applicant’s argument that “105 relates to use of fractionated or separated melanin in connection with light filters (abstract) and states in paragraph [0035] that melanin is an oil soluble dye. Note that claim 1 of the present application as amended does not include “an oil soluble dye.”
The Examiner respectfully disagrees. “105 teaches a photochromic dye (read on bluing agent) in combination with melanin dye (Page 2, [030]) which can be used for sunglass darkness (Page 3, [0035]). The melanin dye can also be soluble in tetrahydrofuran (THF) solvent or hexane solvent (Page 4, [0047]). Hence the solubility of melanin dye is not restricted to oil. “105 teaches a photochromic lens (Page 2, [0017]) consisting of a photochromic dye (Page 1, [0014]; Fig. 7; Page 2, [0030]) in combination of with melanin dye (Page 2, [030]), and at least one resin selected from the group consisting of polyallyl carbonate (CR39) in which a transmittance at 23°C after irradiation using a xenon lamp at an illuminance of 50,000 lux for 15 minutes satisfies the following conditions; (1)  a transmittance at 550 nm is 25% or less, (2) a transmittance a at 550 nm is larger than a minimum transmittance b between 575 nm and 600 nm, and a difference between the transmittance a and the transmittance b is 5% or more, (3)  there are one or more points of inflection in a transmittance curve from 550 nm to 600 nm (Page 5, [0051], Fig. 3).

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/B.A/            Primary Examiner, Art Unit 1763                                                                                                                                                                                            
Examiner Information
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/03/2022